Title: From John Adams to Joseph E. Sprague, 30 July 1821
From: Adams, John
To: Sprague, Joseph E.



Sir
Montizello 30 July 1821.

I owe you many thanks for the present of an ingenious entertaining & valuable oration pronounced by you on the 4 July before the Salem charitable Mechanic association. I have read it with great pleasure as I have all the orations which have been sent me this year. I have been much affected with the remarkable uniformity of principles & sentiments & coincidence of topics which pervades them all, although spoken in various cities & distant States. Such an harmonious train of thinking is an augur augury of great good to our Country. It gives us proofs of a national public character & of a national public opinion, cheering hopes of a lasting union prosperity & happiness. Nothing could be more natural than in addressing a charitable mechanical association, you should take notice of the proud reflections on us, so perpetually poured forth in England. This topic has not escaped the notice of any oration I have read this year. I own I am glad to see it. We have been tame & patient under the scathing drops of their contempt too long. It time for us to arouse ourselves & to assert honestly our own just pretensions & show them that their impertinence shall no longer be born without sentiment & retaliation. The English emissaries all our cities, who have access to any of the news papers, are pouring forth their murmers &   that it has had its proper effect. It has  an appearance of more modesty & decency, both in  England & Scotland. When they treat us like men, I hope we shall treat them like gentlemen. I am Sir your much obliged & most obedient humb Servt.
